FILED
                              NOT FOR PUBLICATION                            NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHENGDI CHEN,                                    No. 10-73151

               Petitioner,                       Agency No. A088-293-364

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Chengdi Chen, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and grant in part the petition for review, and we remand.

      We lack jurisdiction to consider Chen’s contentions regarding the untimely

filing of his asylum application because he failed to raise these arguments to the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      In upholding the IJ’s denial of relief, the BIA found Chen failed to submit

reasonable corroboration related to his participation in a home church in China. In

reaching this determination, the BIA did not have the benefit of the court’s

intervening decision in Ren v. Holder, 648 F.3d 1079 (9th Cir. 2011). Thus, we

grant the petition for review as to Chen’s withholding of removal claim, and

remand to the agency for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

REMANDED.




                                          2                                    10-73151